Title: From Alexander Hamilton to Ebenezer Stevens, 17 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            Trenton Octor 17th. 99
          
          Major Adlum informs me that he forwarded to you some time since a return of articles wanted for his the troops of Lt Bootes detachment now annexed to Capt Shoemaker, but that he had not heard from you on the subject.
          Be so good as to inform me whether you received the return, and whether any thing has been done upon it—
          With great consideration I am, Sir yr. obt sert
          
            A Hamilton
          
          General Stevens—
        